Citation Nr: 1510722	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  05-28 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, left knee, to include as secondary to service-connected disabilities [herein left knee disability].

2.  Entitlement to service connection for degenerative joint disease, right knee, to include as secondary to service-connected disabilities [herein right knee disability].

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1986 to February 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The case was previously remanded by the Board in September 2008, December 2010 and June 2012.  

Subsequent to the last Supplemental Statement of the Case issued in January 2014, additional documents have been associated with the Veteran's claims file, specifically in Veterans Benefits Management System (VBMS).  In the January 2015 Appellant's Post-Remand Brief [herein January 2015 Brief], the Veteran's representative waived review of such documents by the Agency of Original Jurisdiction (AOJ).  

A review of the electronic records maintained in Virtual VA and VBMS was conducted.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for left and right knee disabilities and hypertension, to include as secondary to service-connected disabilities.  Most relevant, the Veteran is currently service-connected for muscle tension headaches; depression; residuals of injury to coccyx with thoracic muscle spasm; right foot muscle pain and cramping and muscle spasms, cervical spine (the Board parenthetically notes that the Veteran is also service connected for tinea versicolor and lipoma, mid-calf left leg, which do not appear to be related to the Veteran's claims on appeal).

The Veteran has been afforded multiple VA examinations and various VA opinions have been obtained relating to the claims on appeal.  In the January 2015 Brief, however, additional argument and medical issues were raised.  As these contentions raise medical questions, remand is required for VA opinions that address them.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Left and Right Knee Disabilities

The January 2015 Brief referenced that the February 2013 VA opinion did "not extrapolate on the potential relationship (i.e., altered gait, etc)" between the Veteran's left and right knee disabilities and her service-connected disabilities.  There is evidence of record that supports that the Veteran's gait may have been altered.  See, e.g., July 2005 Veteran statement (stating that she has an altered gait); November 2009 VA treatment note (stating that the Veteran's "worsening bilateral knee pain may be related to underlying lumbar spine condition with altered gait and change in posture"); April 2011 VA joints examination report (noting an antalgic gait).  As such, a VA opinion must specifically address secondary service connection for the Veteran's left and right knee disabilities with respect to any alteration in gait present from the Veteran's service-connected disabilities.

The January 2015 Brief also raised the issue of the impact of the Veteran's obesity on her left and right knee disabilities and stated "that the [V]eteran's chronic sleep impairment associated with her chronic pain from the service-connected disorders, and from her service-connected depression, is a well-recognized cause for obesity."  The January 2015 Brief included citations to medical sources referencing a link between sleep impairment and obesity.  In addition, the April 2010 VA opinion stated that the Veteran had bilateral knee arthritis "which appears to be a natural progression due to her obesity."  There is evidence of record that supports that the Veteran's service-connected disabilities have impacted her sleep.  For example, a May 2004 VA mental disorders examination report noted that the Veteran had "some sleep difficulties because of her pain and also she worries a lot" and in the August 2010 rating decision that granted entitlement to service connection for depression and assigned a 30 percent disability rating, chronic sleep impairment was noted as a symptom.  Also, a September 2008 VA treatment note stated that the Veteran reported "difficulty sleeping and [she] feels that this has been exacerbated by her worsening back and neck pain," an October 2008 VA spine examination report noted that the Veteran had "sleep disturbance secondary to pain" and a July 2012 VA treatment note stated that the Veteran reported "difficulty with middle insomnia related to physical pain and anxiety."  Various VA treatment records also noted that the Veteran reported pain interference with sleep.  See, e.g., October 2010 VA treatment note (noting the primary pain location of low back and relevant other pain locations of foot, head/headache and neck).  In an August 2014 statement, the Veteran indicated that she cannot sleep at night, even with prescribed medication.  

The Board additionally notes that evidence of record indicated the Veteran's service-connected disabilities may have an impact on her ability to exercise, thus also impacting her obesity, which as noted above, may have an impact on her left and right knee disabilities.  For example, a September 2005 VA treatment note stated that the Veteran's "[b]ack injury seems to be catalyst for other problems including decreased exercise, weight gain" and the October 2008 VA spine examination report noted that the Veteran reported that she "cannot exercise."  In a April 2012 statement the Veteran reported the "the inability to exercise because of the back pain it puts pressure on my knees" and in the June 2013 Decision Review Officer Hearing stated that "I'm not able to...with my pain condition; I'm not actually able to exercise and do the things I do because of my back pain...I'm limited of what I can do as far as exercise."  

As such, a VA opinion must specifically address secondary service connection for the Veteran's left and right knee disabilities with respect to obesity caused by the Veteran's service-connected disabilities, either as a result of chronic sleep impairment or due to decreased ability to exercise due to the Veteran's service-connected disabilities.      


Hypertension

The January 2015 Brief raised the issue of the impact of the Veteran's service-connected depression on her hypertension, stating that "[c]urrently accepted medical principles indicate a causal, or aggravation, link between mental disorders and cardiovascular disease."  As such, a VA opinion is required that specifically addresses secondary service connection for the Veteran's hypertension with respect to the Veteran's service-connected depression with sleep impairment.       

The January 2015 Brief also raised the issue of the impact of the Veteran's obesity on her hypertension, including citing medical evidence that sleep impairment can cause obesity.  Also, a September 2005 VA treatment note stated that the Veteran's "[b]ack injury seems to be catalyst for other problems including decreased exercise, weight gain and therefore blood pressure problems." 
       
As such, a VA opinion must specifically address secondary service connection for the Veteran's hypertension with respect to obesity caused by the Veteran's service-connected disabilities, either as a result of chronic sleep impairment or due to decreased ability to exercise due to the Veteran's service-connected disabilities.

General

While on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from November 2013).  

Also, evidence of record indicated that the Veteran applied for VA vocational rehabilitation benefits.  See February 2002 VA Form 28-1900 (Disabled Veterans Application for Vocational Rehabilitation).  The Board notes that vocational rehabilitation records are generally stored separately from VA treatment records.  As these records may be relevant to the claim, they should be obtained.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from November 2013).  

2.  Obtain the Veteran's vocational rehabilitation file and associate it with the claims file.

3.  After completion of steps one and two above, obtain a VA opinion that addresses the etiology of the Veteran's bilateral knee disabilities.  

If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled. However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left and right knee disabilities are due to or caused by the Veteran's service-connected disabilities (i.e., headaches, depression, residual of injury to coccyx with thoracic muscle spasm, right foot muscle pain and cramping, muscle spasms of the cervical spine, tinea versicolor or lipoma of the mid-calf left leg).  

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left and right knee disabilities are aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected disabilities.

With respect to the requested opinions identified in "a" and "b" above, the medical professional is asked to consider and specifically address:

i.  The impact of any alteration in gait and posture (present from the Veteran's service-connected disabilities) on her left and right knee disabilities.  

While review of the entire claims folder is required, attention is invited to the July 2005 Veteran statement (stating that she has an altered gait); the November 2009 VA treatment note (stating that the Veteran's "worsening bilateral knee pain may be related to underlying lumbar spine condition with altered gait and change in posture"); and the April 2011 VA joints examination report (noting an antalgic gait).

ii.  The impact of the Veteran's obesity on her left and right knee disabilities, which reportedly is caused by the Veteran's service-connected disabilities, either as a result of chronic sleep impairment or due to decreased ability to exercise due to the Veteran's service-connected disabilities.      

While review of the entire claims folder is required, attention is invited to the January 2015 Appellant's Post-Remand Brief (on VBMS) and the medical sources cited referencing a link between depression, sleep impairment and obesity.  Attention is also invited to the April 2010 VA opinion that stated that the Veteran had bilateral knee arthritis "which appears to be a natural progression due to her obesity."    

Attention is also invited to the evidence of record that supports that the Veteran's service-connected disabilities have impacted her sleep.  See May 2004 VA mental disorders examination report (noting that the Veteran had "some sleep difficulties because of her pain and also she worries a lot"); August 2010 rating decision (granting entitlement to service connection for depression and assigning a 30 percent disability rating with chronic sleep impairment noted as a symptom); September 2008 VA treatment note (stating that the Veteran reported "difficulty sleeping and [she] feels that this has been exacerbated by her worsening back and neck pain"); October 2008 VA spine examination report (noting that the Veteran had "sleep disturbance secondary to pain"); July 2012 VA treatment note (stating that the Veteran reported "difficulty with middle insomnia related to physical pain and anxiety"); and August 2014 Veteran statement (indicating that she cannot sleep at night, even with prescribed medication).  Attention is also invited to various VA treatment records noting that the Veteran reported pain interference with sleep.  See, e.g., October 2010 VA treatment note (noting the primary pain location of low back and relevant other pain locations of foot, head/headache and neck).

Attention is also invited to the evidence of record that indicated the Veteran's service-connected disabilities may have an impact on her ability to exercise.  See September 2005 VA treatment note (stating that the Veteran's "[b]ack injury seems to be catalyst for other problems including decreased exercise, weight gain"); October 2008 VA spine examination report (noting that the Veteran reported that she "cannot exercise"); April 2012 Veteran statement (stating that "the inability to exercise because of the back pain it puts pressure on my knees"); and June 2013 Decision Review Officer Hearing Transcript, page 7 (stating that "I'm not able to...with my pain condition; I'm not actually able to exercise and do the things I do because of my back pain...I'm limited of what I can do as far as exercise").      

4.  After completion of steps one and two above, obtain a VA opinion that addresses the etiology of the Veteran's hypertension.  

If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled. However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hypertension is related to active service.

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hypertension is due to or caused by the Veteran's service-connected disabilities (i.e., headaches, depression, residual of injury to coccyx with thoracic muscle spasm, right foot muscle pain and cramping, muscle spasms of the cervical spine, tinea versicolor or lipoma of the mid-calf left leg) to include anti-inflammatory medication taken therefore.  

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hypertension is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected disabilities, to include anti-inflammatory medication taken therefore.

With respect to the requested opinions identified in "a" and "b" above, the medical professional is asked to consider and specifically address:

i.  The impact of the Veteran's service-connected depression with sleep impairment on her hypertension.  

While review of the entire claims folder is required, attention is invited to the January 2015 Appellant's Post-Remand Brief (on VBMS)and the medical sources cited referencing a link between mental disorders and cardiovascular disease as well as sleep impairment and hypertension.  

Attention is also invited to the evidence of record that supports that the Veteran's service-connected disabilities have impacted her sleep.  See May 2004 VA mental disorders examination report (noting that the Veteran had "some sleep difficulties because of her pain and also she worries a lot"); August 2010 rating decision (granting entitlement to service connection for depression and assigning a 30 percent disability rating with chronic sleep impairment noted as a symptom); September 2008 VA treatment note (stating that the Veteran reported "difficulty sleeping and [she] feels that this has been exacerbated by her worsening back and neck pain"); October 2008 VA spine examination report (noting that the Veteran had "sleep disturbance secondary to pain"); July 2012 VA treatment note (stating that the Veteran reported "difficulty with middle insomnia related to physical pain and anxiety"); and August 2014 Veteran statement (indicating that she cannot sleep at night, even with prescribed medication).  Attention is also invited to various VA treatment records noting that the Veteran reported pain interference with sleep.  See, e.g., October 2010 VA treatment note (noting the primary pain location of low back and relevant other pain locations of foot, head/headache and neck).

ii.  The impact of the Veteran's obesity on her hypertension, caused by the Veteran's service-connected disabilities, either as a result of chronic sleep impairment or due to decreased ability to exercise due to the Veteran's service-connected disabilities.      

While review of the entire claims folder is required, attention is invited to the January 2015 Appellant's Post-Remand Brief and the medical sources cited referencing a link between sleep impairment and obesity.  

Attention is also invited to the evidence of record that supports that the Veteran's service-connected disabilities have impacted her sleep, as noted in section "i" above.  

Attention is also invited to the evidence of record that indicated the Veteran's service-connected disabilities may have an impact on her ability to exercise and hypertension.  See September 2005 VA treatment note (stating that the Veteran's "[b]ack injury seems to be catalyst for other problems including decreased exercise, weight gain and therefore blood pressure problems"); October 2008 VA spine examination report (noting that the Veteran reported that she "cannot exercise"); April 2012 Veteran statement (stating that "the inability to exercise because of the back pain it puts pressure on my knees"); and June 2013 Decision Review Officer Hearing Transcript, page 7 (stating that "I'm not able to...with my pain condition; I'm not actually able to exercise and do the things I do because of my back pain...I'm limited of what I can do as far as exercise").

iii.  Regarding whether anti-inflammatory medications taken for service-connected disabilities caused or aggravated hypertension, the February 2013 VA examiner found they can cause an elevation in blood pressure which returns to baseline once that drug is stopped.  The examiner did not address whether and, if so, when the medication at issue was stopped nor did the examiner address the significance, if any, of renal disability and whether this is indicative of a worsening of hypertension due to service-connected disabilities and/or the medication taken therefore.  The clinician is asked to address these matters on remand.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




